DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 30 November 2021; which cancels claim 7, amends claims 1, 4, 5, 8, 9, 13, 14 and 16-18, and submits replacement sheets for Figs. 3 and 5.  Claims 1-6 and 8-20 are now pending in this application. 
Examiner acknowledges receipt of Applicant’s formal drawings, received 30 November 2021.  These drawings are acceptable.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 08 November 2021, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s filing of replacement figures, the objection to the drawings is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendments to the claims, the 35 U.S.C. §§112(b) and (d) rejections of the claims are deemed to have been overcome and, are therefore, withdrawn.  In addition, the duplicate claim issue has been resolved.
 In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §§102 and 103 rejections of the claims, Examiner notes the following:
As per the independent claims, Applicant argues that “Oliver only involves determining whether to watering and the amount of water.  However, Oliver does not disclose measuring the humidity data at different locations and at different times to calculate the water absorption rate of soil” (page 7 of the instant response).  This argument is not persuasive, since Oliver et al. teaches the use of multiple moisture sensors at different locations (Fig. 6; para[0002, 0037-0038]) and “a graphical display on the mobile computing device which shows the depth at which moisture is concentrated over time allowing the user to see the movement of water through the soil and determine if the flow rate is fast, media, slow, the soil water bound or too dry (indicating no water flow) … Referring to FIG. 12, it shows soil moisture flow graph 1200 showing the change in moisture concentration at depth over time … Based on the slope of the graph 1201, a display element 1203 indicates if the flow
Applicant further argues that “Oliver does not disclose generating the targeted cultivation suggestion on a watering flow rate based on the plants cultivation database and the calculated water absorption rate of soil” (page 7 of the instant response).  This argument is not persuasive, since Oliver et al. teaches that “The display element 1204 indicated which plant or plants profiles, if any, are assigned to this soil and the display element 1205 indicates if the plant or plants profiles assigned to the soil match the soil moisture holding and flow characteristics.  For example, if the flow rate 1203 is well draining soil and the plant profile assigned to this soil is well drained,” based upon a database of plant profiles (para[0002, 0040, 0212, 0214]; emphasis added by Examiner), “the plant sensor device can be used as a Seed or Plant Selection Guidance Device (para[0434]; emphasis added by Examiner) and “Various control elements include, Firstly, a shade cloth that can be extended and retracted to increase and decrease shade by a motor.  Secondly, fans that can be fitted in a terrarium or green house to control temperature.  Thirdly pumps that can be activated to the watering the plant(s), Or fourthly drip feeder system that can be activated to water the plants (Figs. 18-19; para[0443]; emphasis added by Examiner).
Furthermore, with regard to the newly introduced claim language determine whether current soil is suitable for cultivating flowers based on common data on the current soil, water absorption capacity and water drainage capacity in the plants cultivation database; and generate a suggestion whether to replace the current soil and generate a type of recommended soil for replacing the current soil, wherein the type of recommended soil comprises at least one of garden soil, sandy soil, and mixing humus soil, Examiner notes that Oliver et al. teaches inclusion of flowers as the cultivated crop (para[0030, 0434]) and providing soil replacement suggestions (para[0045, 0158, 0438]), wherein Examiner takes Official Notice that garden soil, sandy soil and mixing humus soil are well-known and ubiquitous types of soil used for crop cultivation.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1, 3, 4, 6, 8, 9, 11, 13 and 19 are now rejected under 35 U.S.C. §103, as being unpatentable over Yang et al. (CN 101236410; with reference to page numbers of English translation) in view of Oliver et al. (U.S. Patent Application Publication No. 2015/0081058).
As per claim 1, Yang et al. teaches the instantly claimed intelligent cultivation apparatus (abstract), comprising: a sensor, configured to measure plants cultivation environment parameter data (pg 3, para 5, the sensor collects the soil moisture content data in real time; pg 7, para 1); a controller, configured to generate plants cultivation status information based at least on the measured plants cultivation environment parameter data (pg 3, para 1, a data collection terminal is used to monitor the soil moisture in real time and a decision support system converts and performs reasoning on this data; pg 7, para 5); and a cultivation suggestion generator, configured to generate a targeted cultivation suggestion (pg 3, para 3-4, decision analysis and fuzzy inference units perform logic judgement processing to generate an irrigation instruction based on the database information and the processed sensor data; pg 7, para 1-2 and 4) based at least on a plants cultivation database (pg 3, para 1, database of crop irrigation water demand indicators; pg 3, para 4 - decision control database) and the plants cultivation status information … (pg 3, para 3-4, based on the database information and the sensor embedded data).  Similarly applies to claim 9.
 However, Yang et al. does not provide for the instantly introduced claim language.  In this regard, Oliver et al. teaches that it was known in the cultivation arts to determine whether current soil is suitable for cultivating flowers (para[0030, 0434]) based on common data on the current soil, water absorption capacity and water drainage capacity in the plants cultivation database (para[0002, 0040]); and generate a suggestion whether to replace the current soil and generate a type of recommended soil for replacing the current soil (para[0045, 0158, 0438]), wherein the type of recommended soil comprises at least one of garden soil, sandy soil, and mixing humus soil (Official Notice - well-known and ubiquitous types of soil used for crop cultivation).  Oliver et al. further teaches that the instantly claimed sensor includes a first humidity sensor and a second humidity sensor, at a first moment in the watering process, first humidity data is measured at a first location by using the first humidity sensor; at a second moment in the watering process, second humidity data is measured at a second location by using the second humidity sensor (Fig. 6; para[0002, 0037-0038]); a water absorption rate of the soil is calculated by using the controller based on the first humidity data, the second humidity data, a distance between the first location and the second location as well as a time interval between the first moment and the second moment, as the plants cultivation status information (Fig. 15; para[0211-0212]); a targeted cultivation suggestion on watering is generated by using the cultivation suggestion generator based on the plants cultivation database and the water absorption rate of the soil (Figs. 18-19; para[0002, 0036, 0211-0214, 0223, 0434-0437, 0443]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such information and control, as taught by Oliver et al., in the intelligent irrigation system of Yang et al., since such elements more accurately indicate watering conditions and control watering responsively thereto.
As per claim 3, Yang et al. teaches that the instantly claimed cultivation suggestion generator [is] further configured to combine the targeted cultivation suggestion with the plants cultivation status information, for adjusting calculating parameters of the cultivation suggestion generator and updating the plants cultivation database (pg 4, para 5; pg 8, para 1).  Similarly applies to claim 11.
As per claim 4, Yang et al. teaches that the instantly claimed sensor includes one or more of a temperature sensor, a humidity sensor, a light intensity sensor and a soil nutrient sensor (pg 9, para 4); the plants cultivation database includes at least one of a plants growth cycle, a target temperature, a target humidity, a target light intensity, a target soil parameter, a required nutrient component, a watering parameter and a fertilizing parameter (pg 3, para 1 and 3-4; pg 4, para 2-4 and 6; pg 6, last para); the controller further controls a water reservoir to water plants and/or controls a fertilizer applicator to fertilize plants based on the targeted cultivation suggestion (pg 3, para 1-3, controls a fertilization process).
As per claim 6, Yang et al. teaches the instantly claimed display screen (pg 5, para 1; pg 8, para 6).
As per claim 8, although Yang et al. teaches Applicant’s invention substantially as instantly claimed, Yang et al. does not teach that the instantly claimed sensor further includes a third humidity sensor and a first temperature sensor, at a third moment after watering, third humidity data is measured by using the third humidity sensor; at a fourth moment after watering, fourth humidity data is measured by using the third humidity sensor; temperature data after watering is measured by using the first temperature sensor; a drying rate of the soil is calculated by using the controller based on the third humidity data, the fourth humidity data, a time interval between the third moment and the fourth moment as well as the temperature data, as the plants cultivation status information; a targeted cultivation suggestion on a watering amount is generated by using the cultivation suggestion generator based on the plants cultivation database, the water absorption rate of a soil and the drying rate of a soil.  In this regard, Oliver et al. further teaches utilizing such information in plant cultivation control (abstract; para[0036, 0211-0214, 0223, 0434-0437, loss of moisture).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such information in the system of Yang et al., since it more accurately indicates watering requirements.
As per claim 13, Yang et al. teaches that the instantly claimed plants cultivation database includes at least one of a plants growth cycle, a target temperature, a target humidity, a target light intensity, a target soil parameter, a required nutrient component, a watering parameter and a fertilizing parameter (pg 3, para 1 and 3-4, database of crop irrigation water demand indicators; pg 4, para 2-4 and 6; pg 6, last para); the targeted cultivation suggestion includes at least one of a target temperature range, a target humidity range, a watering period, a watering amount, a watering flow rate, a watering frequency, a nutrient solution applying amount, a fertilizing suggestion, a water absorption of the soil, a target soil, an illumination period and a target cultivation vessel size for plants cultivation in practice (pg 3, para 3-4, generate an irrigation instruction; pg 7, para 1-2, 4 and 6, control irrigation equipment including to open/close a valve (i.e.; control watering amount/flow rate)), wherein the controller controls a water reservoir to water plants and/or controls a fertilizer applicator to fertilize plants based on the targeted cultivation suggestion (pg 3, para 1-3, controls a fertilization process).
As per claim 19, Yang et al. further teaches the instantly claimed user terminal, the user terminal configured to communicate with the intelligent cultivation apparatus over a wireless network (pg 4, para 1 and 7, wireless terminal; pg 7, para 3, wireless human-computer interaction system)
Claims 2, 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. §103, as being unpatentable over Yang et al. (CN 101236410) in view of Oliver et al. (U.S. Patent Application Publication No. 2015/0081058), as applied to claims 1 and 9, above, further in view of Abel et al. (U.S. Patent No. 5,467,271).
As per claim 2, although the combination of Yang et al. and Oliver et al. teaches Applicant’s invention substantially as instantly claimed, neither Yang et al. nor Oliver et al. teach the instantly claimed camera configured for capturing images of the plants, wherein the cultivation suggestion generator generates the targeted cultivation suggestion based on the images of the plants, the plants cultivation database and the plants cultivation status information.  In this regard, Abel et al. teaches that it was known in the art to map crop fields using a camera, and utilize the mapped information to control irrigation, fertilization and harvesting of the crops (abstract; cols 1-2; col 3, lines 41-49; claims 1-47).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Yang et al. and Oliver et al., since Abel et al. teaches that it improves crop productivity (col 1, lines 6-11).  Similarly applies to claim 10.
As per claim 12, Yang et al. further teaches the instantly claimed acquiring, by a wireless communication device, from a wireless network (pg 4, para 1; pg 7, para 3, wirelessly), geographical location information of the intelligent cultivation apparatus (pg 4, para 4) and …, wherein the cultivation suggestion generator generates a targeted cultivation suggestion on plants growth based on the plants cultivation database, the plants cultivation status information as well as the geographic location information … (pg 3, para 3-4; pg 4, para 4; pg 7, para 1-2 and 4).  However, neither Yang et al. nor Oliver et al. teach the instantly claimed use of season information for cultivation.  In this regard, Abel et al. teaches that it was known in the art to relate crop status information to seasons/time frames (col. 2, lines 36-39; col 7, lines 36-40).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Yang et al. and Oliver et al., since Abel et al. teaches that it improves accuracy of the productivity determination.
As per claim 15, Yang et al. further teaches the instantly claimed transmitting, by the wireless communication device, to a user terminal, the plants cultivation status information generated by the controller and/or the targeted cultivation suggestion generated by the cultivation suggestion generator (pg 4, para 1 and 7, wireless terminal; pg 7, para 3, wireless human-computer interaction system).
As per claim 16, although the combination of Yang et al. and Oliver et al. teaches Applicant’s invention substantially as instantly claimed, neither Yang et al. nor Oliver et al. teach the instantly claimed receiving, by the wireless communication device, an electronic album transmitted from a user terminal; and controlling, by the controller, a display screen to display the electronic album transmitted from the user terminal.  In this regard, Abel et al. teaches that it was known in the art to display visualizations of the crops (col 7, lines 44-48).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Yang et al. and Oliver et al., since such would necessarily improve user-friendliness of the graphical interface/terminal.
As per claim 18, Yang et al. further teaches the instantly claimed receiving, by the wireless communication device, a command transmitted from a user terminal to water and/or fertilize plants (pg 4, para 1 and 7, wireless terminal; pg 7, para 3, wireless human-computer interaction system); and controlling, by the controller, a water reservoir to water plants and/or a fertilizer applicator to fertilize plants, according to the command received by the wireless communication device (pg 3, para 1-3, controls a fertilization process).
Claims 5 and 20 are rejected under 35 U.S.C. §103, as being unpatentable over Yang et al. (CN 101236410) in view of Oliver et al. (U.S. Patent Application Publication No. 2015/0081058), as applied to claims 3 and 19, above, further in view of Greenberg et al. (U.S. Patent Application No. 2016/0219794).
As per claim 5, Yang et al. further teaches the instantly claimed wireless communication device which includes a first operating mode …: in the first operating mode, the wireless communication device is connected, as a wireless access point, to a user terminal so as to be configured through the user terminal (pg 4, para 1 and 7, wireless terminal; pg 7, para 3, wireless human-computer interaction system).  However, neither Yang et al. nor Oliver et al. teach the instantly claimed second operating mode, wherein in the second operating mode, the wireless communication device is connected to a cloud server, so as to download the plants cultivation database and uploading an updated plants cultivation database.  In this regard, Greenberg et al. teaches that it was known in the art for horticultural/agricultural control systems to communicate with cloud servers (para[0072, 0102, 0105]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Yang et al. and Oliver et al., since Greenberg et al. teaches a resultant ability to monitor and control geographically disparate crops.  Similarly applies to claim 20.
Claims 14 and 17 are rejected under 35 U.S.C. §103, as being unpatentable over Yang et al. (CN 101236410) in view of Oliver et al. (U.S. Patent Application Publication No. 2015/0081058), alone or further in view of Abel et al. (U.S. Patent No. 5,467,271), as applied to claims 11 and 12 above, respectively, further in view of Greenberg et al. (U.S. Patent Application No. 2016/0219794).
As per claim 14, although the combination of Yang et al. and Oliver et al. (and Abel et al.) teaches Applicant’s invention substantially as instantly claimed, neither Yang et al. nor Oliver et al. (nor Abel et al.) teach the instantly claimed connecting the wireless communication device to a cloud server, for downloading the plants cultivation database and uploading an updated plants cultivation database.  In this regard, Greenberg et al. teaches that it was known in the art for horticultural/agricultural control systems to communicate with cloud servers (para[0072, 0102, 0105]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Yang et al. and Oliver et al. (and Abel et al.), since Greenberg et al. teaches a resultant ability to monitor and control geographically disparate crops.  Similarly applies to claim 17.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
2/28/22